Judgment, Supreme *262Court, New York County (Harold Tompkins, J.), entered March 5, 2000, which, after a nonjury trial, awarded plaintiff the principal sum of $228,665.80, plus interest, costs and disbursements, unanimously affirmed, with costs.
Plaintiff textile vendor established that certain charge-backs from its factors were reassignments and that, in view of such reassignments, it possessed standing to seek payment for certain goods sold and delivered to defendant. Although defendant maintains that the reassignments upon which plaintiffs right to sue is predicated were not reduced to writing and thus were invalid, the argument is without merit since no particular words or writings are necessary to effect an assignment (see, Leon v Martinez, 84 NY2d 83, 88). The sole requisite, satisfied in this case, is a “perfected transaction between the assignor and assignee, intended by those parties to vest in the assignee a present right to the things assigned” (id.). In view of the circumstance that defendant raised the standing issue for the first time at trial, it was entirely appropriate for the trial court, at that juncture, to request a copy of plaintiffs factoring agreement in order to determine whether the charge-backs in question did, in fact, involve reassignments of the right to seek payment of the disputed invoices.
We have considered defendant’s remaining arguments and find them unavailing. Concur—Saxe, J.P., Buckley, Sullivan, Rosenberger and Ellerin, JJ.